Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 7th, 2022.  Claims 38-42, 44, 49-52, 55, and 55 are pending.  Claims 1-37, 43, 45-48, 53, and 58-65 (66*) are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7th, 2022 has been entered.
 

Claim Objections
Claims 58-66 are objected to because of the following informalities: Claims 58-66 are listed as “original,” however, claims 58-65 were canceled in the response filed July 21st, 2022.  This leaves the status of claim 66* in question, however, given that there is no recitation present in the submitted claim set, claim 66 will be taken as canceled herein   Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
As discussed in detail in the 35 USC 112 b/2nd section below, the claims unclearly present an embodiment of the invention and also appear to provide a hybrid embodiment not shown or disclosed.
As will seen from the discussion below, the present claims and there amendments most closely track with Figures 19A-D, however Figures 19A-D are merely schematics which do not give enough information to the construction and relative spatial arrangement of the parts for the recited functionalities.  The written disclosure does not make up for the deficiencies of the schematics as well.
The embodiment of figures 8A-C is the best shown embodiment and provided in photographs, however, such photographs are unlabeled with the coincident claimed parts, and it appears that the detector is not shown in the figures.  Figures 4A-C show schematic figures which appear to show a similar arrangement (notably not showing the orthogonal base platform with structure(s) for the slot and heaters/detector), and including a detector, however the general schematic view is insufficient not give enough information to the construction and relative spatial arrangement of the parts for the recited functionalities, and the disclosure does not add sufficient detail to inform one to the integration in an assumed similar arrangement as in figs. 8A-C.
The remaining drawings in the specification are of schematic form, and others are unlabeled (notably understood to be the construction of the multilayer card in figs. 6A-B, 7A-C, 11; however, the assumed full devices shown in figures 8A-C, 9 and 12-14 are unlabeled and coincident claimed parts are thereby not clearly shown)
Therefore, the sought claimed features should be labeled and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-42, 44, 49-52, 54, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended recitation in claim 38 (and also within independent claim 41) to “wherein the holder is configured to narrow a gap…” with respect to both of the first/second heaters and third/fourth heaters, as recited therein is drawn to new matter in the claims.
Applicant’s disclosure does not describe a holder that imparts such a compressive force or narrowing of the gap between the heater pairs as claimed.
The most relevant portion of the specification is found at par. [0087] of Applicant’s pre-grant publication US 2020/0171503, but this disclosure is drawn to a process step and with respect to moving one or both of the heaters themselves, and not a particular structural configuration afforded to the holder that allows for such selective compression.  
Further, as in par. [0021], Examiner notes that the disclosure discusses a heater servo on the horizontal plate, moves the front heater to contact the cassette and press it up against the back heater in step (b), followed by step (c) where the heater servo unclamps the cassette, which is then moved to the second temperature zone (by the arm’s rotation).
However, herein, the presently claimed “holder” does not have constitution with that provided in the specification to a heater servo on horizontal plate for moving the front heater to contact the cassette and press it against the back heater.
This is with respect to figures 8A-C, which is unlabeled, and including labeling of said “heater servo.”
Examiner notes that the present amendments to the claims have provided a device that appears to read across hybrid embodiments of the specification which are not supported, and Applicant should amend the claims accordingly (and provide support to the drawings for such elements to the “heater servo” that most closely resembles the “holder configured to narrow…”to provide the structural arrangement as in figures 8A-C and utilizing the coincident terminology therewith aside from a general discussion to a “holder.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42, 44, 49-52, 54, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural arrangement of the sought device are indefinitely defined.  Presently, the relative arrangement of the holder within the device for the sought operative embodiment is indefinitely defined.  
Claim 38 merely lists the multilayer sample card as an item included in the device and the functional recitation with respect to the shuttling motor for physically moving the holder relative to the holder between positions (i) and (ii) as recited herein is indefinitely recited.  If the multilayer sample card may be located anywhere, then discussion of relative movement of the holder to the multilayer sample card has no particular meaning.
From Applicant’s disclosure as seen through the figures and in par. [0072] (pre-grant publication US 2020/0171503), for example, it seen that the sample container attaches to, or is held by, a sample holder (the sample holder, in turn engages with the shuttling mechanism), or the sample container itself is a part of the sample holder.
Appropriate amendments and clarification is required.

Further, Examiner asserts that the amendments made to the claims have provided to obfuscate the desired embodiment to be claimed.  It further appears that the present amendments to the claims provide to claim a hybrid of embodiments that is not clearly found in the specification.

Examiner notes that figures 19A-D have the closest correspondence to the present claims.
Figures 19A-D generally show a sample container 1925 (wherein a multilayer construction as claimed is a particular form that may be employed), a zone holder 1940, wherein the zone holder 1940 supports first temperature zone 1910, second temperature zone 1911, and detector 1912. 
 Figures 19A-D further show the shuttling mechanism 1930 which moves the holder 1940, and thus all of items 1910, 1911, 1912 concordantly therewith.  Additionally, the schematic figures 19A-D show the sample container 1925 (e.g. multilayer sample card) statically positioned and stationed on some backing element to be successively aligned to the first temperature zone 1910, second temperature zone 1911, and finally the detector 1912.
The issue is that the disclosure of figures 19A-D does not define the backing element which supports the sample container to be presented to the elements 1910-1912 held on the holder.  The schematic is insufficient in showing the elements for their relative movement with respect to one another and the drawing is further unlabeled with respect to such a backing element for the sample container and item 1900 generally refers to the device as a whole.  Further, the specification insufficiently describes the spatial arrangement of such holder (and as discussed above, only a schematic view is shown) with its held elements 1910-1912 and the structure(s) for holding the sample container such that it may be successively shuttled and placed  as in item (g) (i-iii).

The showing in figures 5A-C is another embodiment involving shuttling movement.
However, the showing in figure 5A-C does not provide a holder that holds the detector, first/second heaters, and third/fourth heaters.  Further, herein, the sample container is held on the holder (in contrast to the above where the sample holder is mounted on a backing and engaged by shuttling the zone holder therewith).
In this embodiment, a sample arm holds the sample container (i.e. multilayer sample card) and the sample arm is connected to a shuttling motor so as to be shuttled to first temperature zone 510, second temperature zone 511, and detector 512.
Likewise to the above discussion of figures 19A-D, this schematic figure along with insufficient, further detail provided so as to describe the actual structures and spatial relationship that affords such shuttling as claimed.

Most importantly, Examiner notes that the embodiment of that shown in figures 8A-C is the best described and shown embodiment.
It is noted that the current recitations of the claims do not coincide with this figure, but from the standpoint of being best-described and shown in the disclosure, these figures provide the most complete embodiment.
Further, herein the discussion to shuttling will be construed as a generic term for movement from one place to another as particularly given by Applicant’s own disclosure.
Examiner notes that the ordinary meaning given to shuttling would be construed to a translation-type movement, and not rotational movement.  However, it is clear from Applicant’s disclosure that shuttling is being used to describe a general movement from one place to another.

As in figures 8A-C, such shuttling is accomplished by rotations. Figures 8A-C are unlabeled and should be corrected in this manner, but show a thermal cycling device with arm to which the multilayer sample card is mounted.  In a clock-type fashion, the arm is rotated by a shuttle drive motor so as to intersect the slot formed in the heating block and successively passes the multilayer sample card between first/second heaters and third/fourth heaters.
Herein, it is noted that simply a “holder” is insufficient for the desired structural arrangement functionalities sought by Applicant.
It appears from figs. 8A-C and the disclosure that an arm connected at a center point of a mounting plate rotates in a circular fashion so as to intersect a gap in a heating block, which is comprised of opposing parallel first and second plates, and includes a first/second heater provided respectively on the opposing parallel plates, and likewise with respect to third/fourth heaters and such two sets of heaters being spaced from one another along the length of the parallel plates wherein such length dimension is orthogonal to the width afforded by the gap of the heating block.
Examiner notes that Applicant will need to claim more than a “holder” to describe such an embodiment, as it is seen in figs. 8A-C in which it is seen that there is a holding arm as described above in the clock-like arrangement in the upper portion, and an orthogonally connected base platform that holds the heating block.  Figs. 1A-B appear to be schematics akin to the detailed images shown in figures 8A-C.
Examiner notes that the detector is missing in this embodiment and not disclosed or shown in the description of figures 8A-C, in which such figures are described as a thermal-cycling device.
Additionally, figs. 4A-C show schematics of an “exemplary device 400 similar to device 300 of fig. 3,” wherein a detection zone 411 is shown, however, the disclosure does not provide further discussion and detailed figures beyond the basic spatial, schematic view akin to figures 8A-C.  It is further seen in figs. 4A-C that the first and second temperature zones are located at height greater than the height at which the detection zone (notably, absent disclosure to an actual physical detector), and the disclosure does not appear to provide basis for the device of figures 8A-C including a detector between the heaters (and at different relative heights).


Response to Arguments
Applicant's arguments filed November 7th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 38-42, 44, 49-52, 55, and 55  have been considered but are moot because the new ground of rejection in view of the amendments made to the claims.
Herein, claims 38-42, 44, 49-52, 55, and 55 are rejected under 35 USC 112 a/1st paragraph as introducing new matter to the claims for the reasons particularly set forth above in the body of the action.
Further, in view of the amendments to the claims, claims 38-42, 44, 49-52, 55, and 55 are rejected under 35 USC 112 b/2nd paragraph for the reasons particularly set forth above in the body of the action.

	Additionally, at-present, the rejections of the claims over the cited prior art have been removed, however this has been done with a best understanding of the claims as recited herein (see above rejection under 35 USC 112 b/2nd) and further, with respect to the new matter added to the claims (see above rejection under 35 USC 112 a/1st).

	Claims 58-66 are objected to for the reasons discussed above.

	Lastly, the Drawings are objected to for the reasons discussed in the body of the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ririe (US 2004/0209331) discloses a thermal cycling system and method of use thereof which is relevant to Applicant’s field of endeavor.
Chen (US 2011/0207121) discloses a sample processing device for pretreatment and thermal cycling, which includes a pretreatment unit, thermal cycling reaction unit and detection unit that is relevant to Applicant’s field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798